NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 15-2257
                                     _____________

                                  APRIL ROSE HOCK,

                                                   Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY

                                   ________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-13-cv-02329)
                       District Judge: Honorable Petrese B. Tucker
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 12, 2016

         Before: McKEE, Chief Judge, AMBRO, and SCIRICA, Circuit Judges

                               (Opinion filed April 6, 2016)
                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Appellant April Rose Hock appeals her denial of disability insurance benefits.

The District Court affirmed the decision of the Administrative Law Judge (“ALJ”). We

agree.

                                               I.

         Ms. Hock applied for disability insurance benefits in July 2009, alleging disability

as of January 2009 due to major depressive disorder and schizoaffective disorder. Her

initial application was denied at the administrative level and she requested an

administrative hearing before an ALJ. At the administrative hearing in June 2011, the

ALJ heard testimony from Ms. Hock and a vocational expert. In August 2011, the ALJ

denied Ms. Hock’s claim for disability insurance benefits. She decided that Ms. Hock

was not disabled within the meaning of the Social Security Act because she could

perform numerous jobs in the national economy notwithstanding her credibly established

limitations. The ALJ found that Ms. Hock has the residual functional capacity to perform

work at all exertional levels so long as (1) she was “confined to work involving simple,

routine tasks[] not involving detailed instructions,” and (2) the work was “self-paced and

low stress in nature, and require[d] no more than limited contact with the public and

coworkers.” (1 App. A13-A14.)

         In reaching her conclusion, the ALJ considered the opinions of four medical

professionals: Dr. Ronald Sherman (an examining psychologist); Dr. Thomas Lane (the

Social Security Administration’s consulting psychologist); Dr. Rosemary Horstmann (a

treating psychiatrist); and Carl Sebastianelli, M.A. (the Social Security Administration’s

non-examining psychologist). The ALJ accorded little weight to Dr. Sherman’s opinion

                                               2
because he saw Ms. Hock on only one occasion yet “recorded more extensive clinical

findings and extreme limitations than even the treating source had identified.” (1 App.

A19.) The ALJ accorded some weight to Dr. Lane’s opinion but discounted his

conclusion that Ms. Hock’s limitations were only severe in a “work/public setting”

because that conclusion was based solely on her self-reported symptoms and unsupported

by the objective evidence in the record. (1 App. A18-A19.) That objective evidence

showed, among other things, that Ms. Hock worked part-time at her father’s shop. (Id.)

The ALJ accorded “less weight” to Dr. Horstmann’s opinion, notwithstanding that she

treated Ms. Hock, because the former’s opinion was unsupported by objective medical

evidence in the record and was inconsistent with her own treatment notes and the level of

treatment provided. (1 App. A20.) Ms. Hock’s symptoms improved when she took

medication, according to Dr. Horstmann’s treatment notes, but the latter’s opinion did not

account for that. (Id.) Finally, the ALJ accorded greater weight to Mr. Sebastianelli’s

opinion, even though he did not treat Ms. Hock, because he considered “the longitudinal

record” thoroughly and his assessments were “more consistent” with Ms. Hock’s overall

treatment history. (1 App. A19.)

      After the Appeals Council denied Ms. Hock’s request for review, she appealed the

ALJ’s decision to the District Court. The appeal was referred to a U.S. Magistrate Judge,

who recommended affirming the denial of benefits. The Court adopted the

recommendation. This timely appeal followed.




                                            3
                                             II.

         The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have

jurisdiction pursuant to 28 U.S.C. § 1291. “The role of this Court is identical to that of

the District Court, namely to determine whether there is substantial evidence to support

the Commissioner’s decision.” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999).

“Substantial evidence has been defined as ‘more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.’” Id. (quoting Ventura

v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)). It “may be somewhat less than a

preponderance of the evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir.

2005).

                                             III.

         Ms. Hock claims that the ALJ erred for two reasons. The first is that the ALJ

failed to evaluate properly the medical evidence in determining her residual functional

capacity. Specifically, she argues that it was improper for the ALJ, based on the record,

to discount the opinions of Dr. Sherman, Dr. Lane, and Dr. Horstmann while crediting

Mr. Sebastianelli’s opinion.

         We disagree. “[T]he ALJ is entitled to weigh all evidence in making [her]

finding.” Brown v. Astrue, 649 F.3d 193, 196 (3d Cir. 2011). Here, the ALJ’s

assessment of the various medical opinions in this case was based on her consideration of

the objective evidence in the record, and it contained substantial evidence to support each

of her conclusions. The ALJ clearly explained that she gave greater weight to Mr.

Sebastianelli’s opinion because it was consistent with the objective evidence in the record

                                              4
and the overall history of Ms. Hock’s treatment. His was the only opinion that took into

account the evidence that Ms. Hock was able to perform numerous activities of personal

care and daily living. Ms. Hock argues that his opinion did not consider evidence that

she cannot function in a work environment, but he specifically reported that she was able

to understand, retain, and perform one- or two-step tasks, and evidence of Ms. Hock’s

later part-time employment at her father’s body shop supports the ALJ’s decision to

credit Mr. Sebastianelli’s conclusion.

       The ALJ also clearly explained that she gave less weight to the opinions of Dr.

Sherman, Dr. Lane, and Dr. Horstmann because the severity of the limitations they

reported were unsupported by or inconsistent with the objective record evidence. For

example, Dr. Lane’s report indicated that Ms. Hock was oriented and displayed normal

speech, thought content, memory, and concentration, but that contradicted his opinion

that she had extreme limitations in her ability to understand, remember, and carry out

short instructions. Similarly, the ALJ correctly observed that even though Dr. Sherman

reported that (i) Ms. Hock was alert and oriented, (ii) her speech was clear and relevant,

and (iii) her thought content was organized, he “recorded more extensive clinical findings

and extreme limitations than even the treating source had identified.” (1 App. A19.)

Finally, Dr. Horstmann’s treatment notes show that Ms. Hock worked at her father’s

body shop answering and directing calls for approximately ten hours a week and that she

regularly babysat her friend’s young children. Those activities were inconsistent with Dr.

Horstmann’s finding that Ms. Hock had a marked limitation on normal workday and

workweek activities. As such, although there was record evidence suggesting a contrary

                                             5
conclusion, the ALJ did not “‘reject evidence for no reason or for the wrong reason,’”

Plummer, 186 F.3d at 429 (3d Cir. 1999) (quoting Mason v. Shalala, 994 F.2d 1058,

1066 (3d Cir.1993)), but rather articulated reasons for her decision that were supported

by substantial evidence and were not contrary to law.

       Ms. Hock’s second argument is that the ALJ’s credibility determination was

incorrect. She argues that none of the ALJ’s reasons for finding her not credible

“contradict a finding that [she] is incapable of withstanding the mental demands of full-

time competitive employment.” (Hock Br. 40.)

       Again we disagree. The ALJ’s credibility determination was supported by

substantial evidence. For example, the ALJ relied on evidence that Ms. Hock

successfully took multiple trips to California by herself, but she claimed she could not

travel more than a few miles from home without severe symptoms. (1 App. A18.) In

addition to relying on evidence that Ms. Hock independently performed many activities

of daily living, such as running errands outside her house, babysitting, and answering

phones at her father’s shop, the ALJ relied on the absence of evidence in the record to

corroborate the more severe limitations to which Ms. Hock testified. As courts should

“ordinarily defer to an ALJ’s credibility determination,” Reefer v. Barnhart, 326 F.3d
376, 380 (3d Cir. 2003), we hold that Ms. Hock has not presented sufficient reason for us

to disturb the ALJ’s conclusion.

                           *       *     *       *      *      *




                                             6
      We have considered Ms. Hock’s remaining arguments and find them

unpersuasive. Because the District Court correctly held that the ALJ’s decision was

supported by substantial evidence, we affirm.




                                            7